ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_01_FR.txt. CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 39

archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République fédérale du Cameroun et
au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.

M. SPIROPOULOS, juge, fait la déclaration suivante:

Je ne partage pas Vopinion de la Cour. Je considère que la
requête de la République du Cameroun est recevable et que la
Cour est compétente pour examiner au fond le différend dont elle
est saisie.

M. KoRETSKY, juge, fait la déclaration suivante:

Je ne puis souscrire à l'arrêt de la Cour, en tant qu’il n’a pas été
établi conformément aux règles et principes pertinents définis par
le Règlement de la Cour.

Cet arrêt est rendu au stade de l'examen des exceptions prélimi-
naires, stade qui se distingue très précisément de celui de l'examen
de la requête quant au fond. Négligeant la question de sa compé-
tence, la Cour a traité de la question de Virrecevabilité des deman-
des de la République du Cameroun.

Si la question de l’irrecevabilité est soulevée non point à raison
de l’inobservation des prescriptions purement formelles du Régle-
ment, telles que l’article 32, paragraphe 2, mais à l’égard du fond
de la requête (vatione materiae), la Cour doit tout d’abord se pro-
noncer sur sa compétence, pour examiner ensuite l'exception d’irre-
cevabilité. C’est là une règle largement admise. Je me permettrai
de citer, parmi de nombreux avis autorisés, celui que sir Percy
Spender a énoncé dans son opinion individuelle en l'affaire de
VInterhandel (C. I. J. Recueil 1959, p. 54) et aux termes duquel la
Cour est tenue de s'assurer qu’elle est compétente avant de se
prononcer sur une exception ayant trait à la recevabilité de la
requête. Le même point de vue a été exprimé par sir Hersch Lauter-
pacht dans son opinion dissidente (¢b:d., p. 100): «les exceptions
préliminaires, conformément à la pratique établie par la Cour,
doivent être examinées — et rejetées — avant l’examen de la
demande portant sur la recevabilité ».

28
